      Case 2:19-cv-01203-JAM-AC Document 46 Filed 05/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   STANLEY GLEASON,                                    No. 2:19-cv-1203 JAM AC P
12                       Plaintiff,
13           v.                                          ORDER
14   T. LINDQUIST, et al.,
15                       Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On March 30, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within twenty-one days. ECF No. 31. Plaintiff

23   has filed objections to the findings and recommendations. ECF No. 35.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                        1
     Case 2:19-cv-01203-JAM-AC Document 46 Filed 05/27/20 Page 2 of 2

 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The findings and recommendations filed March 30, 2020, ECF No. 31, are adopted in

 3   full;

 4           2. Plaintiff’s motions for preliminary injunction, ECF Nos. 7, 29, are denied.

 5
     DATED: May 26, 2020
 6
                                                  /s/ John A. Mendez____________              _____
 7

 8                                                UNITED STATES DISTRICT COURT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
